DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 8/16/2021. As directed by the amendment: claims 1, 3, 10-11, 15 and 18-19 have been amended; claims 8-9 and 14 have been cancelled; and claims 27-28 have been added. Thus, claims 1-7, 10-13, and 15-28 are presently pending in this application.
Claim Objections
Claims 1, 10, and 15-19 are objected to because of the following informalities:  
Claim 1, lines 16-18 recite “configured to, when the rotation of the dose selector causes the charging force to exceed a defined limit, to reduce the charging force transferred from the dose selector to the spring,” but should read “configured to, when the rotation of the dose selector causes the charging force to exceed a defined limit, reduce the charging force transferred from the dose selector to the spring,”.
Claim 10, line 3 recites “the splines” but should read “the one or more splines” to be consistent with the language. 
Claim 15 lines 17-19 recite “being actuable, when the rotation of the dose selector causes the charging force to exceed a defined limit, reduce the charging force transferred from the dose selector to the spring,” but should read “being actuable, when the rotation of the dose selector causes the charging force to exceed a defined limit, to reduce the charging force transferred from the dose selector to the spring,”.
Claim 16, line 1 recites “said ratchet arms” but should read “said one or more radially-flexible ratchet arms” to be consistent with the language.
Claim 17, line 1 recites “said ratchet arms” but should read “said one or more radially-flexible ratchet arms” to be consistent with the language.
Claim 18, line 1 recites “said ratchet fingers” but should read “said one or more ratchet fingers” to be consistent with the language.
Claim 18, line 3 recites “the ratchet fingers” but should read “the one or more ratchet fingers” to be consistent with the language.
Claim 19, line 20 recites “drive shaft” but should read “the drive shaft”.
Claim 19, lines 20-21 recite “the splines” but should read “the one or more radially-inwardly extending splines” to be consistent with the language.
Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more ratchet fingers, does not reasonably provide enablement for said ratchet arms moveable radially inwardly by a ratchet disengagement finger formed on a dose button.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 19-21, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more radially-inwardly , does not reasonably provide enablement for the over-torque feature to also have one or more ratchet fingers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Per MPEP 2164.01.(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
-In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 15 states that the injection device comprises a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more ratchet fingers and claim 17 states said ratchet arms moveable radially inwardly by a ratchet disengagement finger formed on a dose button. The specification and drawings only mention a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more ratchet fingers with respect to Figs. 21-39B and a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more selector pawl splines, said ratchet arms moveable radially inwardly by a ratchet disengagement finger formed on a dose button with respect to Figs. 41-55A, but never together in one embodiment. The disclosure lacks written description about how the injection device can have both ratchet arms and ratchet fingers, while also having said ratchet arms moveable 
Claim 19 states that the injection device comprises a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more radially-inwardly extending splines as well as one or more ratchet fingers. The specification and drawings only mention a ratchet component comprising one or more radially-flexible ratchet arms and an over-torque feature comprising one or more radially-inwardly extending splines with respect to Figs. 41-55A and one or more ratchet fingers with respect to Figs. 21-39B, but never together in one embodiment. The disclosure lacks written description about how the over-torque feature can have both one or more radially-inwardly extending splines as well as one or more ratchet fingers. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how or where the one or more 
Dependent claims 20-21 and 28 are rejected by virtue of their dependency on independent claim 19.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 6 recites the limitation "the single component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the single component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the one or more ratchet fingers" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8/16/2021, with respect to claims 1-7, 10-13, and 15-28  have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-5, 10-13, 15-16, 18, and 22-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of record is US Publication 2016/0151580 A1 to Oakley. In particular, Oakley discloses an injection device provided with a housing, a dose selector, a drive assembly, a spring, a ratchet arrangement, and an over-torque feature. However, Oakley fails to teach, disclose or render obvious "a ratchet arrangement rotationally coupling a ratchet component comprising one or more radially flexible ratchet arms and an internal surface of the housing" in addition to other limitations.
Regarding claim 15, the closest prior art of record is US Publication 2016/0151580 A1 to Oakley. In particular, Oakley discloses an injection device provided with a housing, a dose selector, a spring, a ratchet arrangement, and an over-torque feature. However, Oakley fails to teach, disclose or render obvious "a ratchet arrangement rotationally coupling a ratchet component comprising one or more radially-flexible ratchet arms and an internal surface of the housing" in addition to other limitations.
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783     

/BRANDY S LEE/Primary Examiner, Art Unit 3783